DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5 and 6 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claims 2 and 3 are withdrawn. 
Claims 1, 4, 5-7 are examined.
Response to Arguments
Applicant’s arguments, see page 7, filed on 03/04/2021, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) Patent US 5836869 A, Masahiro Kudo, et al have been fully considered and are persuasive.  
Applicant and Examiner appears to agree about KUDO’s disclosure, in FIGS. 3, 4A and 4B. As set forth, e.g., in paragraph [0079] of the published application, when a distal end of a treatment tool is detected, a detection frame is set based on a position of the distal end and this detection frame is then brought into focus. When a distal end of a treatment tool is not detected, a detection frame is set to a default position. Thus, the observation field is maintained, e.g., not shifted, while the focus is changed for a region of interest near a distal end of a treatment tool. As set forth, e.g., in paragraph [0089] of the published application, this allows a region of interested to come into focus by moving the treatment tool, improving convenience for the user. (Page 2 paragraph 3 of the remark)
KUDO et al. is failing as to disclose “a position of a second sensor 179 is changed to bring the forceps 188 to be in focus in a center of the image. See, e.g., FIG. 13-15B of KUDO. Thus, KUDO fails to disclose or suggest setting a detection frame based on a position of a detected distal end of a treatment tool, but changes the observation field so that the treatment tool is at a center of the image,”. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection 35 USC 103(a) is made in view of US 20110267444 A1 YAMAGUCHI; Hiroshi.
Claim Objections
Applicant's arguments filed 03/04/2021 with respect to the claims 1, 4 and 6 objections have been fully considered. Objections for claims 1, 4 and 6 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 Applicant's arguments, see page 7, line 10 -11, filed 03/04/2021, with respect to claim 4 have been fully considered. The 35 U.S.C. 112(f) interpretation of claim4 has been withdrawn.
 Applicant's arguments, see page 7, line 13-17 filed 03/04/2021, with respect to claim 4 have been fully considered. The 35 U.S.C. 112(b) rejection of claim 4 has been withdrawn.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1 the amendment term “…setting a detection frame based on a position of a detected distal end of a treatment tool…” as recited in claim is inferentially included and it is unclear if the applicant is positively reciting or functionally reciting the element.  If the element is being functionally recited, it is suggested to use functional terms.  If the element is being positively recited, it is suggested to first state the system which includes the element before it is used in a connection in the claim.
In regards to claims 1, the amended claim reads “…setting a detection frame based on a position of a detected distal end of a treatment tool…” The Examiner is respectfully interpreting applicant’s limitation, as part of a detection area detected by a circuit that make computation to detect and capture multiple images based on set criteria and extract part of an image from within an image to do another computation/ comparison. Additionally the detection frame can be any part of the first captured image and it could be maintained anywhere within the system that have the capacity to store data. Therefore, the claim is broad. For the purposes of prosecution, this amendment will be given the broadest interpretation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent US 5836869 A , Masahiro Kudo, et al; hereinafter “Kudo” in view of Patent US 20110267444 A1 YAMAGUCHI; Hiroshi, hereinafter “YAMAGUCHI”
As to claim 1 Kudo discloses an endoscopic device comprising: an insertion tube configured to be inserted into a subject insertion section 102 (paragraph 74, Ln.1, Fig.10) to collect a subject image inside the subject from a distal end; a sensor camera unit 118 (paragraph 71, Ln.4, Fig.10) configured to capture the subject image; a focus lens configured to adjust a focus focusing lens 124 (paragraph 78, Ln.2, Fig.10) and focusing lens 126 (paragraph 78, Ln.4, Fig.10) when moved along an optical axis, optical axis (paragraph 20, Ln.7, Fig.10) [element is illustrated as “optical axis” on “KUDO Fig.1”  also Fig.10 below] the focus lens image the subject image on the sensor; and circuitry configured to detect a distal end of a treatment tool included in the subject image in the captured image based on the captured image; extracted-image forming device 135 (paragraph 117, Ln.1 Fig.11) and X-y stage controller 138 (paragraph 81, Ln.4, Fig.11) and automatic focusing mechanism (paragraph 379 Ln.6) and detector circuit 222 (paragraph 172 Ln.1-4, paragraph 177 Ln.2, paragraph 178 Ln.1, Fig.18 &19) set a first positon of a detection frame in the captured image based on a position of the distal end of the treatment tool in the captured image, detector circuit 222 generates a signal designating the frame (paragraph 178) and the feature-extracting device 184 can extract that part of the image data which represents the feature portion 192.(paragraph 158, Fig.15) )  and the center of the screen of the TV monitor 832 may be set in the view-field (paragraph 438, Fig.60&61)   
Kudo is silent about when, otherwise, on condition that the distal end of the treatment tool is not detected set a second position of the detection frame, the first position and the second position being offset from one another; and determine an in-focus position of the focus lens for the subject image within the detection frame, based on an image within the detection frame, and position the focus lens at the in-focus position while maintaining an observation field of the captured image.
YAMAGUCHI teaches about when otherwise, on condition that the distal end of the treatment tool is not detected set a second position of the detection frame, an extraction frame 911-1 to include a second target location. (page 8, [0103], Ln 7-10, Fig. 9) the first position and the second position being offset from one another; and determine an in-focus position observation image (page 8, [00103-0105], Fig. 9) of the focus lens for the subject image within the detection frame, based on an image within the detection frame, and position the focus lens at the in-focus position while maintaining an observation field of the captured image. The extracting section 230 generates an observation image 930-1 by extracting the image in the extraction frame 910-1 of the raw image 900-1. The extracting section 230 generates an observation image 931-1 by extracting the image in the extraction frame 911-1 of the raw image 900-1. The extracting section 230 generates an observation image 930-2 by extracting the image in the extraction frame 910-2 of the raw image 900-2. The extracting section 230 generates an observation image 931-2 by extracting the image in the extraction frame 911-2 of the raw image 900-2. The display control section 242 outputs the observation images 930-1 and 931-1 to the display apparatus 140, in association with the raw image 900-1. The display control section 242 outputs the observation images 930-2 and 931-2 to the display apparatus 140, in association with the raw image 900-2. (Page 8, [0103-0105], Fig. 9)
Displaying area of interest by extracting image from multiple images by generating signal designating frame is disclosed by Kudo. On the other hand Yamaguchi teaches the process of supper imposing and how extraction of different frames are used to display area of interest, when an image is detected and at the same time Yamaguchi teaches that the process can be used to display the next image without showing area on interest from captured images. 
It would have been obvious before the effective filling date of the claimed invention to modify Kudo and have Yamaguchi technique to display a second positon which is set in a different frame to generate an observation image to the display apparatus and also manipulate the treatment tool while viewing the overall generated image. (Page 6, [0074-0075]) 
As to claim 4 KUDDO discloses the endoscopic device according to claim 1, further comprising:  an input configured to receive a user operation , image-extracting position control circuit 33( paragraph 65, Ln. 6-7); and a memory to store the position of the detection frame Image-extracting position memory 91 (paragraph 64, Ln.2, Fig.5)  wherein, when the input receives a user operator directs (paragraph 54, Ln.1 ) input for maintaining the position of the detection frame, the circuity is configured to set extracted-image forming device (paragraph 117, Ln.1 Fig.11) X-y stage controller 138 (paragraph 81, Ln.4, Fig.11) and automatic focusing mechanism (paragraph 379, Ln.6) and detector circuit 222 (paragraph 172 Ln.1-4, paragraph 177 Ln.2, paragraph 178 Ln.1) and the color of the color marker 817 adhered to one of the tongs 815 of the forceps 813 may be designated as one to be extracted, and the center of the screen of the TV monitor 832 may be set in the view-field (paragraph 438, Fig.60&61) the position of most  Image-extracting position memory 91 (paragraph 64 Ln.2, Fig.5).
As to claim 5 KUDDO discloses the endoscopic device according to claim 1, further comprising: an input configured to receive a user operation hand switch 36 can be replaced by a foot switch or a speech-recognizing input device (paragraph 30, Ln.1-2); and a display to display an image TV monitor 31 (paragraph 37, Ln.3, Fig.5) wherein the circuitry is configured to display the captured image on the display on condition that distal ends of a plurality of treatment tools are detected, As may be understood from the above, the displacement between the imaging section 7 and the object can be eliminated, no matter whether the displacement has occurred due to the motion of the object or the vibration of the section 7 being moved toward the object. This helps to enhance the operation efficiency of the endoscope remarkably ( paragraph37) and (detection and functionality, of plurality of images is discussed in paragraph 170-172) and positions of a plurality of detection frames are set based on positions of the plurality of distal ends, identifiably display the positions of the plurality of detection frames in the captured image on the display, and when the input receives a user operation for selecting any of the positions of the plurality of detection frames displayed on the display As may be understood from the above, the displacement between the imaging section 7 and the object can be eliminated, no matter whether the displacement has occurred due to the motion of the object or the vibration of the section 7 being moved toward the object. This helps to enhance the operation efficiency of the endoscope remarkably ( paragraph37) and (detection and functionality, of plurality of images is discussed in paragraph 170-172) and the color of the color marker 817 adhered to one of the tongs 815 of the forceps 813 may be designated as one to be extracted, and the center of the screen of the TV monitor 832 may be set in the view-field (paragraph 438, Fig.60&61) determine the focus position based on an image within the selected detection frame focusing lens 124 (paragraph 78, Ln.2, Fig.10) and focusing lens 126 (paragraph 78, Ln.4, Fig.10) and , extracted-image forming device 135 (paragraph 117, Ln.1 Fig.11) and X-y stage controller 138 (paragraph 81, Ln.4, Fig.11) and automatic focusing mechanism (paragraph 379 Ln.6) and detector circuit 222 (paragraph 172 Ln.1-4, paragraph 177 Ln.2, paragraph 178 Ln.1, Fig.18 &19) 
As to claim 6 KUDDO discloses the endoscopic device according to claim 1, further comprising: an input hand switch 36 can be replaced by a foot switch or a speech-recognizing input device (paragraph 30 Ln.1-2) configured to receive a user operation operator directs (paragraph 54, Ln.1 ) ; a display to display an image TV monitor 31 (paragraph 37, Ln.3, Fig.5); and a memory to store the position of the detection frame, Image-extracting position memory 91 (paragraph 64 Ln.2, Fig.5) wherein the circuitry is configured to display the captured image on the display, and extracted-image forming device 135 (paragraph 117, Ln.1 Fig.11) and X-y stage controller 138 (paragraph 81, Ln.4, Fig.11) and automatic focusing mechanism (paragraph 379 Ln.6) and detector circuit 222 (paragraph 172 Ln.1-4, paragraph 177 Ln.2, paragraph 178 Ln.1, Fig.18 &19) identifiably displays the position of the detection frame stored in the memory in the captured image on the display, and when the input receives  a user input hand switch 36 can be replaced by a foot switch or a speech-recognizing input device (paragraph 30 Ln.1-2) for selecting the position of the detection frame displayed on the display TV monitor 31 (paragraph 37, Ln.3, Fig.5) determine the focus position based on an image within the detection frame. As may be understood from the above, the displacement between the imaging section 7 and the object can be eliminated, no matter whether the displacement has occurred due to the motion of the object or the vibration of the section 7 being moved toward the object. This helps to enhance the operation efficiency of the endoscope remarkably ( paragraph37) and (detection and functionality, of plurality of images is discussed in paragraph 170-172) and focusing lens 124 (paragraph 78, Ln.2, Fig.10) and focusing lens 126 (paragraph 78, Ln.4, Fig.10) and , extracted-image forming device 135 (paragraph 117, Ln.1 Fig.11) and X-y stage controller 138 (paragraph 81, Ln.4, Fig.11) and automatic focusing mechanism (paragraph 379 Ln.6) and detector circuit 222 (paragraph 172 Ln.1-4, paragraph 177 Ln.2, paragraph 178 Ln.1, Fig.18 &19)

    PNG
    media_image1.png
    640
    888
    media_image1.png
    Greyscale

As to claim 7 Kudo and YAMAGUCHI teach the endoscopic device according to claim 1 wherein the second position is a center position.  The image of the feature portion 192 of the forceps 188 is displayed at the center of the TV monitor screen as shown in FIG. 14C. (Kudo, Column 27, Ln.35-37 Fig. 14B&14C) and the raw image 400-1 includes a target location 420 for form observation or function observation. The position determining section 330 shifts the position of extraction frames 410-1 to 410-5 according to the positions identified by the position identifying section 300. The extracting section 230 extracts the partial images in the shifted extraction frames 410-1 to 410-5 from the corresponding raw images 400. As a result, observation images 430-1 to 430-5 are generated to have the target location 420 substantially in the centers thereof (Yamaguchi, Page 7, [0085], Fig. 4). 
Teaching of YAMAGUCHI supports KUDDO’s disclosure that the technological availability of extracting images from plurality of row images and setting required images for further investigation to the center of a display is a method that is been used in the endoscope industry. 
It would have been obvious before the effective filling date of the claimed invention to apply the method of bringing extracted images from plurality of images to set at the center of a display for the purpose of generating observation images from targeted location. 
Summary
The new reference, US 20110267444 A1 YAMAGUCHI; Hiroshi, cited for making the above USC 103 rejection teaches about an endoscope apparatus that simultaneously displays a plurality of observation images, which are images for form observation or function observation of detection area where series of raw images are captured, and movement and range are detected to extract portions of the raw images. Additionally, setting of an extracted frame is done to include a first and a second target location to be identified for further analysis.
In such a case obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally .

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TADIOS E MOLLA/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795